United States Court of Appeals
      for the Federal Circuit
                 ______________________

            PRISM TECHNOLOGIES LLC,
               Plaintiff-Cross-Appellant

                            v.

   SPRINT SPECTRUM L.P., DBA SPRINT PCS,
             Defendant-Appellant
            ______________________

                  2016-1456, 2016-1457
                 ______________________

    Appeals from the United States District Court for the
District of Nebraska in No. 8:12-cv-00123-LES-TDT,
Senior Judge Lyle E. Strom.
                ______________________

                 Decided: March 6, 2017
                 ______________________

     PAUL J. ANDRE, Kramer Levin Naftalis & Frankel
LLP, Menlo Park, CA, argued for plaintiff-cross-appellant.
Also    represented    by    LISA    KOBIALKA;      MARK
BAGHDASSARIAN, JONATHAN CAPLAN, AARON M. FRANKEL,
CRISTINA MARTINEZ, New York, NY; ANDRE J. BAHOU,
Secure Axcess, LLC, Plano, TX.

    CARTER GLASGOW PHILLIPS, Sidley Austin LLP, Wash-
ington, DC, argued for defendant-appellant. Also repre-
sented by JENNIFER J. CLARK, RYAN C. MORRIS; MICHAEL
J. BETTINGER, IRENE YANG, San Francisco, CA.
                 ______________________
2           PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.




      Before TARANTO, LINN, and CHEN, Circuit Judges.
TARANTO, Circuit Judge.
    The jury in this case found Sprint Spectrum L.P. lia-
ble to Prism Technologies LLC for infringement of U.S.
Patent Nos. 8,127,345 and 8,387,155. The jury awarded
Prism $30 million in reasonable-royalty damages under
35 U.S.C. § 284. The district court denied Sprint’s post-
trial motions, and it also denied Prism’s motion for addi-
tional monetary relief for times after the period Prism
said was covered by the jury verdict. Sprint appeals, and
Prism cross-appeals. We affirm.
                            I
    Prism owns the ’345 and ’155 patents, which claim
and describe methods and systems for managing access to
protected information provided over certain networks
that, the parties agree, must be “untrusted” networks.
The technology involves an access server, an authentica-
tion server, and a client. ’345 patent, col. 1, line 60,
through col. 2, line 21. The access server forwards client
requests for protected information to the authentication
server. Id. If the authentication server, using stored
identity data, successfully authenticates the client, the
client receives authorization to access the information.
Id. The patents issued from continuations of U.S. Patent
Application No. 08/872,710 and have similar specifica-
tions.
    Claim 1 of the ’345 patent is representative of the
claims at issue in this appeal. That claim recites:
    1. A method for controlling access, by at least
       one authentication server, to protected com-
       puter resources provided via an Internet Pro-
       tocol network, the method comprising:
PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.         3



       receiving, at the at least one authentication
           server from at least one access server,
           identity data associated with at least one
           client computer device, the identity data
           forwarded to the at least one access server
           from the at least one client computer de-
           vice with a request from the at least one
           client computer device for the protected
           computer resources;
       authenticating, by the at least one authentica-
          tion server, the identity data received
          from the at least one access server, the
          identity data being stored in the at least
          one authentication server;
       authorizing, by the at least one authentication
          server, the at least one client computer
          device to receive at least a portion of the
          protected computer resources requested by
          the at least one client computer device,
          based on data associated with the re-
          quested protected computer resources
          stored in at least one database associated
          with the at least one authentication serv-
          er; and
       permitting access, by the at least one authen-
          tication server, to the at least the portion
          of the protected computer resources upon
          successfully authenticating the identity
          data and upon successfully authorizing
          the at least one client computer device.
’345 patent, col. 34, lines 17–42. The other asserted
claims are similar. The parties do not identify any mate-
rial differences between the claims.
    Sprint offers wireless telecommunications services
that employ technologies complying with 3G, 4G LTE,
4           PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.



and 4G WiMAX standards. As part of its operations,
Sprint transports data to and from its base stations,
which communicate with customers’ wireless devices, and
its data centers, further in the core of the network. In
doing so, Sprint often uses Ethernet backhaul network
services purchased from third parties. Each third-party
provider, or alternative access vendor (AAV), owns, oper-
ates, and controls the network leg on which it provides its
backhaul transport service to Sprint. Sprint sometimes
also uses other arrangements to move data, including
femtocells and picocells, which, according to Sprint, do not
rely on the third-party backhaul networks. 1
     In April 2012, Prism sued Sprint in the District of
Nebraska for infringing the ’345 patent and U.S. Patent
No. 7,290,288. The same day, Prism sued AT&T Mobility
LLC, for infringement of those patents. See Prism Techs.
LLC v. AT&T Mobility, Inc., No. 8:12-cv-122-LES-TDT (D.
Neb. filed Apr. 4, 2012). Prism filed three other suits,
against other companies, making similar allegations. See
Prism Techs. LLC v. T-Mobile USA Inc., No. 8:12-cv-124-
LES-TDT (D. Neb. filed Apr. 4, 2012); Prism Techs. LLC
v. U.S. Cellular Corp., No. 8:12-cv-125-LES-SMB (D. Neb.
filed Apr. 4, 2012); Prism Techs. LLC v. Cellco P’ship, No.
8:12-cv-126-LES-SMB (D. Neb. filed Apr. 4, 2012). In
March 2013, after the ’155 patent issued, Prism amended
its complaint against Sprint to allege infringement of that
patent.
    The district court consolidated some of the pre-trial
proceedings in Prism’s suits. In July 2013, the court
issued its claim-construction order, in which it construed
“Internet Protocol network” and similar limitations as “an
untrusted network using any protocol of the Internet
Protocol Suite including at least one of IP, TCP/IP,


    1   On appeal, the parties’ arguments concern almost
entirely Sprint’s 3G, 4G LTE, and 4G WiMAX systems.
PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.         5



UDP/IP, HTTP, and HTTP/IP.” J.A. 45. The court fur-
ther defined an “untrusted” network as “a public network
with no controlling organization, with the path to access
the network being undefined and the user being anony-
mous.” Id.
    In March 2014, Prism notified Sprint and the other
defendants that it was withdrawing its claims regarding
the ’288 patent “to further streamline the issues.” See
Index of Evid. Ex. 5, at 1, Prism Techs., No. 8:12-cv-122-
LES-TDT (D. Neb. June 27, 2014), ECF No. 243-5. The
district court acknowledged that Prism had “dropped” its
assertion of the ’288 patent from the action, leaving only
the ’345 and ’155 patents asserted in the case. J.A. 86.
    In July 2014, Sprint moved to exclude the testimony
of Prism’s expert, John Minor. Sprint argued that Mr.
Minor’s proposed testimony—that Sprint’s backhaul
networks constitute an “Internet Protocol network” be-
cause “no single organization” controls them in the aggre-
gate—impermissibly modified the district court’s
construction of that term. J.A. 91–92. The court denied
Sprint’s motion. The court concluded that Mr. Minor’s
proposed testimony was not contrary to the adopted claim
construction because it was consistent with the ’345 and
’155 patents’ disclosure of the Internet itself as the pre-
ferred embodiment of an “Internet Protocol network.”
J.A. 94. The court permitted the jury to decide whether
the backhaul networks “constitute a public, uncontrolled,
undefined pathway, anonymous-user internet like the
aggregated internet.” Id.
    The district court tried Prism’s cases separately. In
October 2014, after two and a half years of litigation, the
case against AT&T proceeded to trial. On the last day of
that trial, just before closing arguments, Prism and AT&T
settled, and the court dismissed the parties’ claims. See
Order, Prism Techs., 8:12-cv-122-LES-TDT (D. Neb. Dec.
29, 2014), ECF No. 498.
6           PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.



    Sprint asked the district court in the present case to
refuse to admit the AT&T Settlement Agreement into
evidence, arguing that it was not comparable to the
hypothetical license relevant here and that its admission
would be unfairly prejudicial under Federal Rule of Evi-
dence 403. The court denied the motion on June 8, 2015,
and the Agreement was ultimately admitted. The court
also denied Sprint’s motion to exclude the testimony of
James Malackowski, Prism’s damages expert.
    In June 2015, a jury found that Sprint infringed
claims 1 and 33 of the ’345 patent and claims 7 and 37 of
the ’155 patent. The jury also awarded Prism reasonable-
royalty damages of $30 million. In July 2015, Sprint
moved for judgment as a matter of law (JMOL) and a new
trial, and Prism moved for (as relevant here) additional
damages and an ongoing royalty for infringement post-
dating the period (ending in 2014) that Prism said was
covered by the jury award. The district court denied those
motions. Sprint and Prism each appeal. We have juris-
diction under 28 U.S.C. § 1295(a)(1). 2



    2    Section 1295(a)(1) authorizes us to hear “an ap-
peal from a final decision of a district court.” Although
the parties have not identified any order dismissing
Prism’s claims regarding the ’288 patent, the district
court and the parties agree that Prism abandoned those
claims and that the court’s judgment decided all claims
remaining in the case. See J.A. 86. That suffices for
finality. See Pandrol USA, LP v. Airboss Ry. Prods., Inc.,
320 F.3d 1354, 1363 (Fed. Cir. 2003); Chiari v. City of
League City, 920 F.2d 311, 314 (5th Cir. 1991); Baltimore
Orioles, Inc. v. Major League Baseball Players Ass’n, 805
F.2d 663, 666–67 (7th Cir. 1986); Perkin-Elmer Corp. v.
Computervision Corp., 680 F.2d 669, 670–671 (9th Cir.
1982); 15A Charles Alan Wright et al., Federal Practice &
Procedure § 3914.7 (2d ed. 2016).
PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.          7



                             II
    Sprint argues that the district court erred in denying
its motion for a new trial. Specifically, Sprint contends,
the court erred by (1) allowing Prism to modify its claim
construction, (2) admitting the AT&T Settlement Agree-
ment, (3) applying the wrong legal standard in deciding
its motion for a new trial, and (4) admitting Prism’s cost-
savings damages evidence. We reject Sprint’s challenges.
                             A
     Sprint argues that the district court erred by allowing
Prism’s expert, Mr. Minor, to modify the court’s construc-
tion of “Internet Protocol network.” In particular, Sprint
criticizes Mr. Minor’s testimony that Sprint’s backhaul
networks constitute an “untrusted” network (as required
by the claim construction) because (1) the networks have
no single controlling organization (as opposed to no con-
trolling organization) and (2) the path through the net-
works (as opposed to the path to access the networks) is
undefined. We see no legal error or other abuse of discre-
tion in the district court’s allowing of Mr. Minor’s testi-
mony. See Gen. Elec. Co. v. Joiner, 522 U.S. 136, 141–43
(1997) (evidentiary rulings reviewed for abuse of discre-
tion); Highmark Inc. v. Allcare Health Mgt. Sys., Inc., 134
S. Ct. 1744, 1748 n.2 (2014) (decision based on legal error
is abuse of discretion); Harris v. Chand, 506 F.3d 1135,
1139 (8th Cir. 2007) (evidentiary rulings reviewed for
abuse of discretion).
                             1
    The district court correctly concluded that Mr. Minor’s
testimony was consistent with the ’345 and ’155 patents’
requirement of an “Internet Protocol network,” as already
construed to refer to certain “untrusted” networks with
“no controlling organization.” As the court recognized, the
proper understanding of the claim term, and the court’s
articulated construction, should include the Internet
8           PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.



itself, which the patents describe as a preferred embodi-
ment of an “untrusted network.” See, e.g., ’345 patent, col.
3, lines 47–52 (“[T]he present invention is directed to a
secure transaction system that is particularly adapted for
use with an untrusted network, such as the Internet
worldwide web.”). 3 In accordance with that disclosure,
Mr. Minor proposed to testify that the backhaul networks,
in common with the Internet, constitute a “network-of-
networks with many of the individual constituent compo-
nents privately owned and controlled, but [for which] in
the aggregate there is no controlling organization.” J.A.
93. Sprint has not shown an abuse of discretion in allow-
ing that testimony as consistent with a proper under-
standing of the claims.
     Sprint argues that the district court neglected its duty
to resolve the parties’ dispute over the scope of “Internet
Protocol network” by allowing the jury to decide whether
Sprint’s backhaul networks are sufficiently controlled to
constitute an “Internet Protocol network.” See O2 Micro
Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351,
1360 (Fed. Cir. 2008). We disagree. The court’s order
denying Sprint’s exclusion request did not fail to resolve
the claim-construction issue; it resolved the issue. The
order makes clear the court’s determination that Mr.
Minor correctly interpreted the scope of the claims, i.e.,
that “Internet Protocol network” could indeed encompass
networks that “in the aggregate” have “no controlling
organization.” J.A. 93.
     Whether Sprint’s backhaul networks actually consti-
tute such an aggregate network, as Mr. Minor argued,
was a question of fact, which the court properly reserved
for the jury. Sprint does not appear to dispute that there
is sufficient evidence to support an affirmative answer to


    3   The district court’s claim-construction order ana-
lyzes an identical passage in the ’288 patent.
PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.           9



that question. Indeed, there was evidence, including from
Sprint’s witnesses, that each of the AAVs used by Sprint
(substantial in number) controls its own facilities and
may contract with other AAVs to complete backhaul
transmission paths to reach places in which it lacks its
own facilities. See J.A. 26925–27, 26943–49, 27478–79,
27744, 29373–74. 4
                             2
    Sprint’s alternative argument for a new trial, based
on allegedly improper testimony by Mr. Minor, is likewise
meritless. Sprint argues that Mr. Minor testified that the
“path through the [accused] network,” not the “path to
access the [accused] network,” is “undefined,” as the
district court’s construction required. Sprint’s Opening
Br. 45–47 (emphases added). What Mr. Minor actually
testified was that the path by which data accesses the
backhaul networks is undefined because it varies as a
user travels from place to place. Although Mr. Minor
used the phrase “path through the network” in one pas-


    4    Sprint argues that we may order judgment in its
favor, for lack of sufficient evidence of infringement, if we
reverse the admission of Mr. Minor’s testimony—even
though it says that it is not “raising a sufficiency of the
evidence challenge,” Sprint’s Reply & Resp. Br. 7 n.1, and
does not dispute Prism’s observation that its JMOL
motion raised only a “divided infringement” argument,
outside the scope of its appeal. Although Sprint relies for
its remedy contention on Eon Corp. IP Holdings LLC v.
Silver Spring Networks, Inc., 815 F.3d 1314, 1320 & n.3
(Fed. Cir. 2016), the appellant in that case properly
preserved a sufficiency-of-the-evidence argument in the
district court, id. at 1318. In any event, we need not rule
on Sprint’s remedy contention because we reject its prem-
ise, holding that the admission of Mr. Minor’s testimony
was proper.
10          PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.



sage, the context makes clear that he was referring to the
path to access the network. J.A. 26951 (“You’ll change
cell sites and the path through the network to access the
core changes as you travel on down to Phoenix.”). The
district court was not required to grant a new trial based
on Mr. Minor’s wording.
                             B
    Sprint challenges the district court’s denial of its
motion to exclude the AT&T Settlement Agreement,
which Prism argued should be admitted for its probative
value—in a supporting rather than principal role—on the
proper amount of “reasonable royalty” damages under 35
U.S.C. § 284. See J.A. 105; J.A. 20252–70. Such royalty
damages seek to identify “the value of what was taken”—
here, by Sprint’s unauthorized use of Prism’s patented
technology. Dowagiac Mfg. Co. v. Minn. Moline Plow Co.,
235 U.S. 641, 648–50 (1915); AstraZeneca AB v. Apotex
Corp., 782 F.3d 1324, 1334, 1336–37 (Fed. Cir. 2015);
Aqua Shield v. Inter Pool Cover Team, 774 F.3d 766, 770
(Fed. Cir. 2014); Ericsson, Inc. v. D–Link Sys., Inc., 773
F.3d 1201, 1226 (Fed. Cir. 2014). Sprint challenges only
the admission of the evidence on appeal. It does not
separately appeal any district court ruling on any objec-
tion Sprint may have made to any particular statement
about the Agreement by a witness or attorney. As we
have noted, we review the court’s admission of this evi-
dence for legal error or other abuse of discretion. We
conclude that no such abuse occurred.
                             1
    Sprint’s main argument on appeal is the one it timely
presented to the district court. Sprint contends that the
district court abused its discretion in declining to exclude
the AT&T Settlement Agreement under Rule 403. We
disagree.
PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.          11



    Under Rule 403, a district court “may exclude rele-
vant evidence if its probative value is substantially out-
weighed by a danger of one or more of the following:
unfair prejudice, confusing the issues, misleading the
jury, undue delay, wasting time, or needlessly presenting
cumulative evidence.” The language is explicit in calling
for a weighing of probative value against what in this case
we summarize, following Sprint, as “undue prejudice.”
Sprint’s Opening Br. 53. By declaring that the district
court “may” exclude what is by assumption relevant
evidence, the Rule commits the weighing to the district
court’s “broad discretion,” which the Supreme Court has
said is “generally not amenable to broad per se rules.”
Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S. 379,
384, 387 (2008); see also Old Chief v. United States, 519
U.S. 172, 183 n.7 (1997); United States v. Abel, 469 U.S.
45, 54 (1984); United States v. Wardlow, 830 F.3d 817,
822 (8th Cir. 2016); Young Dental Mfg. Co. v. Q3 Special
Prods., Inc., 112 F.3d 1137, 1145–46 (Fed. Cir. 1997).
    This court has recognized that, depending on the cir-
cumstances, a license agreement entered into in settling
an earlier patent suit sometimes is admissible in a later
patent suit involving the value of the patented technology,
and sometimes is not. See, e.g., AstraZeneca, 782 F.3d at
1336–37; LaserDynamics, Inc. v. Quanta Computer, Inc.,
694 F.3d 51, 77–78 (Fed. Cir. 2012); ResQNet.com, Inc. v.
Lansa, Inc., 594 F.3d 860, 872–73 (Fed. Cir. 2010);
Studiengesellschaft Kohle, m.b.H. v. Dart Indus., Inc., 862
F.2d 1564, 1572 (Fed. Cir. 1988); Hanson v. Alpine Valley
Ski Area, Inc., 718 F.2d 1075, 1079 (Fed. Cir. 1983). As to
settlements generally, the Supreme Court has explained
the normal settlement calculus for litigants: “Most de-
fendants are unlikely to settle unless the cost of the
predicted judgment, discounted by its probability, plus the
transaction costs of further litigation, are greater than the
cost of the settlement package.” Evans v. Jeff D., 475 U.S.
717, 734 (1986); Staton v. Boeing Co., 327 F.3d 938, 964
12           PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.



(9th Cir. 2003) (quoting Evans, 475 U.S. at 734). That
formulation—enumerating “the cost of the predicted
judgment,” “its probability,” and “costs of further litiga-
tion”—helps identify why and when a district court,
conducting the inquiry required by Rule 403, can find
earlier patent-suit settlements admissible in valuing a
patented technology.
    On one side of the Rule 403 balance is the strong con-
nection a settlement can have to the merits of an issue
common to the earlier and later suits. Specifically, a
settlement involving the patented technology can be
probative of the technology’s value if that value was at
issue in the earlier case. The reason is simple: such a
settlement can reflect the assessment by interested and
adversarial parties of the range of plausible litigation
outcomes on that very issue of valuation. And given the
necessary premise that discovery and adversarial pro-
cesses tend to move a legal inquiry toward improved
answers, the parties’ agreement seems especially proba-
tive if reached after the litigation was far enough along
that the issue was already well explored and well tested.
See AstraZeneca, 782 F.3d at 1336–37.
     On the other side of the balance, for various reasons a
settlement may be pushed toward being either too low, as
in Hanson, or too high, as in LaserDynamics, relative to
the value of the patented technology at issue in a later
suit. As to the former, for example, even if the technology
is identical in the earlier and later suits, the earlier suit’s
settlement figure may be too low to the extent that it was
lowered by the patent owner’s discounting of value by a
probability of losing on validity or infringement. As the
unchallenged jury instructions in this case indicate, the
hypothetical-negotiation rubric for the assessment of
royalty damages assumes that the asserted patents are
valid and infringed. See J.A. 23473–75; Lucent Techs.,
Inc. v. Gateway, Inc., 580 F.3d 1301, 1325 (Fed. Cir.
2009). Accordingly, whereas a settlement reached after a
PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.          13



determination of liability (though subject to appeal) is
particularly reliable as evidence of value, AstraZeneca,
782 F.3d at 1337, a settlement tends to undervalue the
technology where it reflects a discount for the probability
of losing. A patent owner may also accept too little,
relative to the patent’s value, when it accepts an amount
out of a desire to avoid further expenditure of (presump-
tively unrecoverable) litigation costs.
     At the same time, various factors may work in the op-
posite direction, tending to make a settlement of an
earlier suit too high as evidence on the valuation question
presented in a later suit. An earlier settlement may cover
technology either not the same as or comparable to the
patented technology at issue in the later suit, or may
cover the patented technology plus other technologies.
The earlier suit may have included a risk of enhanced
damages, a factor in the settling parties’ assessment of
risk that would push settlement value above the value of
the technology. And, of course, the litigation costs still to
come at the time of settlement may loom large in parties’
decisions to settle. See Rude v. Westcott, 130 U.S. 152,
164 (1889) (“Many considerations other than the value of
the improvements patented may induce the payment in
such cases. The avoidance of the risk and expense of
litigation will always be a potential motive for a settle-
ment.”); LaserDynamics, 694 F.3d at 78 (discussing “de-
sire to avoid further litigation under the circumstances,”
including “the numerous harsh sanctions imposed” on the
settling defendant in the earlier suit).
    What is needed for assessing the probativeness and
prejudice components of the Rule 403 balance, then, is
consideration of various aspects (of which we have men-
tioned some) of the particular litigation settlements
offered for admission into evidence. That approach,
reflected in our decisions, is also supported by the inher-
ent connection between patent licenses and at least the
potential for litigation. A patent gives nothing but the
14          PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.



right to exclude, which in our system generally means a
right to call on the courts. See, e.g., Crown Die & Tool Co.
v. Nye Tool & Mach. Works, 261 U.S. 24, 35 (1923);
Bloomer v. McQuewan, 55 U.S. (14 How.) 539, 549 (1852).
We have frequently recognized that a (non-exclusive)
license to practice a patent is in substance nothing but a
covenant not to sue: what such a license is, at its core, is
an elimination of the potential for litigation.          See
TransCore, LP v. Elec. Transactions Consultants Corp.,
563 F.3d 1271, 1275–76 (Fed. Cir. 2009). Although the
potential for litigation therefore must loom over patent
licenses generally, including those signed without any
suit ever being filed, Sprint has not contested the long-
accepted proposition that a “party may use the royalty
rate from sufficiently comparable licenses.” Summit 6,
LLC v. Samsung Elecs. Co., 802 F.3d 1283, 1296 (Fed. Cir.
2015); see also Ericsson, 773 F.3d at 1227; Uniloc USA,
Inc. v. Microsoft Corp., 632 F.3d 1292, 1316–18 (Fed. Cir.
2011); Finjan, Inc. v. Secure Computing Corp., 626 F.3d
1197, 1211–12 (Fed. Cir. 2010); Wordtech Sys., Inc. v.
Integrated Network Solutions, Inc., 609 F.3d 1308, 1318–
22 (Fed. Cir. 2010). But, as a logical matter, the mere
filing of a complaint—shifting from potential to actual
litigation—does not automatically turn the prejudice side
of the Rule 403 balance into one that substantially out-
weighs the probativeness side. The particulars of the case
that was settled and the settlement, as well as of the case
in which the settlement is offered as evidence, matter to
the Rule 403 balance.
    Sprint necessarily acknowledged as much by its con-
duct in this case. As detailed infra, Sprint itself success-
fully sought the admission of a number of Prism licenses
of the patents at issue that resulted from litigation set-
tlements. If those settlements called for particularized
evaluation of probativeness and prejudice, as Sprint
urged, so did the AT&T Settlement Agreement.
PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.         15



    The district court had an adequate basis for admitting
the AT&T Settlement Agreement.             That Agreement
covered the patents at issue here, though not only the
patents at issue here. In that common situation, evidence
was needed that reasonably addressed what bearing the
amounts in that Agreement had on the value of the par-
ticular patents at issue here. See, e.g., Wordtech Sys., 609
F.3d at 1320–21. Prism supplied such evidence, including
what the AT&T Settlement Agreement itself says about
attributing amounts to particular patents and, more
reliably, creditable expert evidence about how the other
Agreement-covered patents relate to AT&T’s business
operations. Prism also supplied evidence about the com-
parability of AT&T’s and Sprint’s uses of the ’345 and ’155
patents’ technology, and the lesser uses made by licensees
in the lower-amount Prism settlements that Sprint em-
phasized. The jury was able to evaluate Prism’s evidence,
and Sprint’s evidence on the subject, at trial. Sprint has
not shown any reason—for example, material technologi-
cal or market changes between the agreed-on date for the
hypothetical negotiation, in early 2012, and the signing of
the AT&T Settlement Agreement, in late 2014—that
required the district court to find non-comparability and
thus decisively undermined the Agreement’s probative
value.
    The circumstances of the AT&T Settlement Agree-
ment affect the Rule 403 assessment in ways that support
the district court’s admission of the Agreement. The
Agreement was entered into, not just after all discovery
was complete, but after the entire trial was finished,
except for closing arguments and jury deliberations.
Thus, the record was fully developed and thoroughly
tested in the adversarial process, enhancing the reliability
of the basis on which Prism and AT&T were assessing the
likely outcome. The timing of the settlement also means
that a very large share of litigation costs had already been
sunk, reducing (though of course not eliminating) the role
16          PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.



of litigation-cost avoidance in the settlement decision.
Moreover, Sprint has not suggested that enhanced dam-
ages were at issue by the time of the settlement; and the
proposed jury instructions and verdict forms suggest that
they were not. On the other hand, validity and infringe-
ment were still open issues at the time of the settlement.
But Sprint cannot rely on that fact: possible non-liability
is a factor that tends to make settlements too low, not too
high.
    For those reasons, we see no abuse of discretion by the
district court in this case in rejecting Sprint’s Rule 403
argument that, while the many lower-amount Prism
settlements should be admitted into evidence, the AT&T
Settlement Agreement must be excluded.
                            2
    Sprint makes two additional arguments to us in sup-
port of excluding the AT&T Settlement Agreement. Both
arguments urge a categorical legal rule barring admission
of a patentee’s licenses entered into in a settlement of
infringement litigation, even when the patentee’s litiga-
tion was against a different alleged infringer for its own
separate conduct. We conclude that Sprint has failed to
preserve these arguments, which, given Sprint’s offering
of the other Prism settlement agreements into evidence,
are inconsistent with Sprint’s position before and during
trial in this case.
                            a
    Sprint’s first argument invokes the Supreme Court’s
1889 decision in Rude v. Wescott. The Court held in Rude
that there was insufficient evidence to prove what has
been called an “established royalty” as a measure of
damages at law for patent infringement—i.e., “such a
number of sales by a patentee of licenses to make, use and
sell his patents, as to establish a regular price for a li-
cense.” 130 U.S. at 165 (requiring “common,” “frequent
PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.          17



occurrence,” at “uniform” rate, to establish “such a market
price for the article that it may be assumed to express, with
reference to all similar articles, their salable value”). The
three agreements to which the patentee pointed, one of
them the result of the threat or actuality of suit, were
insufficient to “establish[] such a fixed royalty or license
fee as would furnish a criterion by which to estimate
complainants’ damages.” Id. at 163. In that context, the
Court explained that, because a litigation-induced license
may be motivated by “[t]he avoidance of the risk and
expense of litigation,” such a license “cannot be taken as a
standard to measure the value of the improvements
patented.” Id. at 164 (emphasis added). And, once the
asserted established-royalty basis for damages was set
aside, the Court held, the patentee had nothing but
“conjectural” evidence of value, so only nominal damages
were proved. Id. at 166–67. Later the same Term, the
Supreme Court followed Rude and described its holding,
as to litigation settlements, as addressing “the question of
an established license fee.” Cornely v. Marckwald, 131
U.S. 159, 161 (1889).
    The Court in Rude used both the language of patent-
damages law and the language of evidence law, and both
have changed significantly since Rude. As to patent-
damages law: this court has long noted that Rude, in
focusing on an “established royalty” as a reliable measure
of a patent technology’s value, reflected the then-
unsettled character of, and skepticism about, a “reasona-
ble royalty” as a measure of relevant value in the absence
of an established royalty. See, e.g., Robert Bosch, LLC v.
Pylon Mfg. Corp., 719 F.3d 1305, 1311 (Fed. Cir. 2013) (en
banc); Rite-Hite Corp. v. Kelley Co., 56 F.3d 1538, 1554
(Fed. Cir. 1995) (en banc); 7 Donald S. Chisum, Chisum
on Patents § 20.02[2] (2017). In the years after Rude,
reasonable-royalty damages came to be approved judicial-
ly, Dowagiac Mfg., 235 U.S. at 648–50 (approving royalty
using other evidence to prove “the value of what was
18          PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.



taken,” i.e., the value of use of the patented technology),
and then legislatively, Act of Feb. 18, 1922, ch. 58, § 8, 42
Stat. 389, 392 (permitting a court to “adjudge and decree
the payment by the defendant to the complainant of a
reasonable sum as profits or general damages for the
infringement”), leading to the current prevalence of that
damages measure under 35 U.S.C. § 284. See Robert
Bosch, 719 F.3d at 1311; Uniloc, 632 F.3d at 1312; Chi-
sum, supra, §§ 20.03[3], 20.07. As to evidence law: the
Supreme Court has recognized that the federal law of
evidence is now embodied in the Federal Rules of Evi-
dence, not in earlier Supreme Court decisions except to
the extent they are actually reflected in the Rules. See
Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 587–
89 (1993); Bourjaily v. United States, 483 U.S. 171, 177
(1987).
    For at least those reasons, and given our precedents,
Sprint faces challenges in suggesting, as it has now done,
that Rude categorically bars admission of litigation set-
tlements on the issue of a reasonable (but not “estab-
lished”) royalty. But we do not further pursue that
argument on its merits. Not only did Sprint fail to pre-
sent its Rude-based, categorical-bar contention to the
district court in a timely fashion; the contention is posi-
tively inconsistent with Sprint’s position before and
during trial. 5
     In July 2014, before Prism and AT&T settled, Sprint
affirmatively urged the admission of various Prism li-
censes resulting from patent-litigation settlements. It
moved to exclude the damages testimony of Prism’s expert


     5  Sprint made its categorical-bar argument based
on Rude in this court for the first time at oral argument.
Oral Arg. at 2:01–11:13. We need not consider whether
that timing is itself problematic, because we find a failure
to preserve the Rude point in the district court.
PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.         19



on the ground that he failed to rely on such settlement
agreements. Sprint contended that those agreements
were “reliable marketplace evidence of the value of the
patents-in-suit” and therefore “‘highly probative as to
what constitutes a reasonable royalty for those patent
rights because such actual licenses most clearly reflect the
economic value of the patented technology in the market-
place.’” J.A. 11173 (quoting LaserDynamics, 694 F.3d at
79). And on May 15, 2015, two weeks after moving to
exclude the AT&T Settlement Agreement, Sprint submit-
ted its pretrial exhibit list, which included a number of
such settlement agreements. Draft Order on Final Pre-
trial Conference Ex. B, at 16–17, Prism Techs., No. 8:12-
cv-123-LES-TDT (May 15, 2015), ECF No. 390.
    When Sprint opposed admission of the AT&T Settle-
ment Agreement, it did not invoke any categorical rule,
let alone one based on Rude, which it did not cite. J.A.
19351–61. Rather, it argued that the AT&T Settlement
Agreement was, for various reasons, irrelevant or simply
less reliable and more prejudicial than the other licenses.
Sprint has pointed us to no place in the record showing
that it argued, before or during trial, for the categorical
rule it now urges, whose logical consequence would be
exclusion of all the settlement licenses, not just the AT&T
Settlement Agreement.
     The absence of such an argument is hardly surprising.
Such an argument would have been inconsistent with
Sprint’s efforts to benefit from the introduction of other
litigation-induced settlement agreements. Sprint appar-
ently made a strategic choice not to argue that litigation-
induced settlement agreements were categorically barred.
And that strategic choice deprived Prism of the chance to
consider the option of simply not opposing a categorical-
bar-based exclusion motion that would prevent admission
of all of the settlement agreements, the Sprint-favored
ones (with smaller amounts) along with the Prism-favored
one (the AT&T Settlement Agreement).
20          PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.



      In these circumstances, Sprint cannot now fairly com-
plain that the district court failed to adopt and follow a
rule that categorically excludes litigation settlements
from the proceeding. See United States v. Wells, 519 U.S.
482, 488 (1997) (“[A] party may not complain on appeal of
errors that he himself invited or provoked the . . . court
. . . to commit.”); 9C Arthur R. Miller, Federal Practice &
Procedure § 2558 (3d ed. 2016). This is a matter not just
of fairness but of efficiency. The effect of relieving Sprint
of its choice would be, according to Sprint, the need for a
new trial, when, had the argument been made in a timely
way and accepted, the original trial might have proceeded
free of the defect Sprint now alleges.
                             b
    Sprint is in essentially the same position with respect
to the second source it cites for its categorical-bar conten-
tion: Federal Rule of Evidence 408. As relevant to
Sprint’s contention, Rule 408 bars admission, “to prove or
disprove the validity or amount of a disputed claim,” of
evidence of “furnishing” or “accepting” of “a valuable
consideration in compromising or attempting to compro-
mise the claim.” Fed. R. Evid. 408 (emphases added).
Sprint’s contention would require decision of an issue
raised by the linked “claim” words, an issue hardly settled
in Sprint’s favor in the case law: whether Prism’s settle-
ment of its claim against AT&T would be admissible to
prove the validity or amount of Prism’s claim against
Sprint—where those claims would be different “claims”
under preclusion law because they did not arise from the
same transaction. See Dahlgren v. First Nat’l Bank of
Holdrege, 533 F.3d 681, 699 (8th Cir. 2008); 2 Jack B.
Weinstein & Margaret A. Berger, Weinstein’s Federal
Evidence § 408.04 (Mark S. Brodin ed. 2016). But we do
not decide that question. Sprint, presumably unwilling to
sacrifice the hoped-for benefit of the smaller-amount
settlement agreements, did not timely present its present
Rule 408 contention to the district court.
PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.         21



    Thus, in moving to exclude the AT&T Settlement
Agreement, Sprint did not argue that Rule 408 barred its
admission. Rather, Sprint argued only that the Agree-
ment should be excluded under Rule 403’s balancing
standard. Only once did Sprint refer to Rule 408—in a
footnote observing that Rule 408 would exclude evidence
of settlement negotiations between Prism and Sprint.
That is twice-removed from any argument for excluding
the AT&T Settlement Agreement under Rule 408.
    Thus, the district court had no occasion to consider a
Rule 408 objection to the Agreement’s admission into
evidence at a time when it might have simply excluded
the evidence—along with other evidence subject to the
same Rule 408 interpretation—and continued with the
trial if persuaded that Rule 408 was a bar. And Prism
had no opportunity to make a choice about whether to
simply acquiesce in a Rule 408 motion and thereby ex-
clude all of the settlement agreements.
    Sprint invoked Rule 408 only after trial, in its motion
for a new trial, J.A. 23897, but that was after it received,
and evidently was unhappy with, the result of its strate-
gic choice to limit its evidentiary objection so as to pre-
serve admission of the many smaller-amount settlement
agreements. At that point, accepting the argument, if the
admission were found harmful, would require redoing the
trial in whole or in part, and unfairly relieving Sprint of
its strategic choice at trial to maintain a benefit that it
would lose by making the Rule 408 argument it now
makes.
     Sprint argues that Prism waived forfeiture by not in-
voking it in responding to Sprint’s motion for a new trial.
But the interests in a strong forfeiture rule are not only
Prism’s; others, such as the judiciary and jurors and other
litigants, also have an interest in rules that prevent waste
and duplication of the sort at issue here. Sprint cites no
precedent requiring us to overlook its forfeiture just
22          PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.



because Prism did not invoke it when Sprint raised the
argument too late, in seeking a new trial.
     Sprint cites only Ringuette v. City of Fall River, 146
F.3d 1 (1st Cir. 1998), but that case does not help Sprint.
There, at the close of evidence, the district court granted
JMOL to two defendants on qualified-immunity grounds.
Both defendants had presented the qualified-immunity
argument in the JMOL motion, but on appeal, the plain-
tiff faulted one of the defendants for not having included
the defense in his answer. The First Circuit, noting that
the plaintiff had not raised that pleading deficiency in the
district court, explained that the deficiency did not preju-
dice the plaintiff because the answer could easily have
been amended, and the qualified-immunity “issue, in
short, was presented to the court without objection and
decided on the merits.” Id. at 4. For that reason, the
First Circuit refused to allow the plaintiff’s untimely-
raised argument to disturb the district court’s judgment
on the properly adjudicated issue of qualified immunity, a
judgment that the First Circuit then affirmed.
    That is not precedent for compelling us to overlook
Sprint’s forfeiture. Here, Sprint seeks to upset, not
preserve, the district court’s judgment, and to require a
new trial, based on an issue not timely raised in the
district court. Ringuette does not support disregard of
Sprint’s forfeiture in these circumstances.
                             C
    Sprint argues that, in denying Sprint’s motion for a
new trial, the district court considered only whether the
weight of the evidence supported the jury’s verdict and
ignored Sprint’s allegations of legal error. We do not infer
failure to consider Sprint’s legal-error arguments from the
district court’s opinion, which we read as reflecting only a
choice about what to discuss, not a choice about what to
consider. See Hartman v. Nicholson, 483 F.3d 1311, 1315
(Fed. Cir. 2007) (“That the court did not specifically
PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.           23



mention the [argument] in its opinion forms no basis for
an assumption that it did not consider [it] . . . .’ The court
may have merely concluded, for various reasons, that
discussion of the issue was neither necessary nor appro-
priate.” (alterations in original) (citations omitted)). In
any event, Sprint has not shown harmful error. See 28
U.S.C. § 2111. We have reviewed all the alleged errors
Sprint has presented on appeal, and we have been given
insufficient details about other allegations of error to
suggest harmfulness.
                              D
     Finally, Sprint argues that the district court erred in
admitting Prism’s principal damages evidence, which was
based on estimating costs that Sprint avoided by infring-
ing. At trial, Prism presented evidence that a reasonable
royalty would reflect Sprint’s willingness, in a hypothet-
ical negotiation, to pay an amount calculated by reference
to the costs that Sprint, in order to provide its customers
the kind of service it wanted to offer them, would have
incurred if it had chosen not to infringe—in this case, the
costs of building a private backhaul network instead of
leasing backhaul services from third-party providers.
Prism’s expert Mr. Malackowski estimated that Sprint’s
cost savings, i.e., the difference between Sprint’s building
costs and leasing costs, would be at least equal to Sprint’s
leasing costs. Sprint argues that Prism’s approach was
insufficiently tied to the “footprint” of the invention
because Prism did not “invent” backhaul networks.
Sprint also argues that Prism did not prove that Sprint’s
leasing costs were an appropriate basis for estimating cost
savings. We reject these challenges.
                              1
    Sprint’s argument that Prism’s damages model was
not sufficiently tied to the “footprint” of the invention
misapprehends the relevant legal principles. The hypo-
thetical-negotiation approach to calculating reasonable-
24          PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.



royalty damages “attempts to ascertain the royalty upon
which the parties would have agreed had they successful-
ly negotiated an agreement just before infringement
began.” Lucent Techs., 580 F.3d at 1324. Although a
patentee “must carefully tie proof of damages to the
claimed invention’s footprint in the market place,” Uniloc,
632 F.3d at 1317 (quoting ResQNet.com, 594 F.3d at 869),
that requirement for valuing the patented technology can
be met if the patentee adequately shows that the defend-
ant’s infringement allowed it to avoid taking a different,
more costly course of action. A price for a hypothetical
license may appropriately be based on consideration of
the “costs and availability of non-infringing alternatives”
and the potential infringer’s “cost savings.” Aqua Shield,
774 F.3d at 771–72; see also Hanson, 718 F.2d at 1080–81
(“Reliance upon estimated cost savings from use of the
infringing product is a well-settled method of determining
a reasonable royalty.”); Powell v. Home Depot, U.S.A.,
Inc., 663 F.3d 1221, 1240–41 (Fed. Cir. 2011); Slimfold
Mfg. Co. v. Kinkead Indus., Inc., 932 F.2d 1453, 1458–59
(Fed. Cir. 1991).
    Here, Prism’s damages evidence complied with those
principles. Prism’s experts Mr. Minor and Mr. Malackow-
ski testified that, in the absence of a license, Sprint would
have attempted to design around the patented invention
by building its own private backhaul network. As dis-
cussed in greater detail below, that testimony was rea-
sonably based on Mr. Minor’s considerable experience and
on relevant industry publications. See infra pp. 25–26.
Given that Sprint stipulated not to introduce argument or
evidence of a different non-infringing alternative, Sprint
cannot complain that the jury credited the only theory
presented to it. See J.A. A20965 (“Sprint will not present
testimony, argument, evidence or expert opinion regard-
ing a non-infringing alternative.”).
   Riles v. Shell Exploration & Production Co., 298 F.3d
1302 (Fed. Cir. 2002), does not show Prism’s evidence to
PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.        25



be legally deficient. In Riles, the patentee of a method of
installing drilling platforms that used temporary pilings
rather than mud mats argued that a reasonable royalty
would include the entire cost of the defendant’s drilling
platform. We rejected that argument, explaining that
“the market would pay [the patentee] only for his prod-
uct.” Id. at 1312. Here, in contrast, the uncontroverted
evidence showed that Sprint would have chosen to build
its own backhaul network in the absence of a license.
                             2
    Sprint’s argument that leasing costs are an unreliable
basis for estimating cost savings is also unavailing.
Prism’s expert Mr. Malackowski testified that Sprint’s
leasing costs were an appropriate basis for estimating cost
savings because Sprint’s building costs, like its leasing
costs, would be based on its particular technical require-
ments (as opposed to those of a generic wireless communi-
cations provider). For example, if Sprint required a
premium “Cadillac” backhaul, rather than a less-
expensive “Chevy” backhaul, in order to guarantee higher
quality service to its customers, its leasing costs would
incorporate the extra expense. J.A. 27286–87. Sprint
argues that leasing costs are unreliable because they also
include technological and business-related factors, e.g.,
repair costs, which have nothing to do with Sprint’s
technical requirements. But that observation means only
that the ultimate evidentiary use of leasing costs to
estimate cost savings should account for such factors.
Sprint has not shown why the jury could not reasonably
find that Prism’s evidence did so. See Finjan, 626 F.3d at
1212.
    To the contrary, sufficient evidence supports Mr.
Malackowski’s testimony that Sprint’s cost savings would
be at least equal to its leasing costs. In particular, Mr.
Malackowski reasonably relied on Mr. Minor’s estimate
that Sprint’s cost savings would actually be “no less than
26          PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.



two to three times” its leasing costs and “would potential-
ly be more than five times” those costs. J.A. 27231. To
develop that estimate, Mr. Minor relied on his decades of
experience building and leasing backhaul infrastructure.
That experience adequately qualified him to opine on the
relationship between Sprint’s building and leasing costs.
See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 148–49,
156 (1999) (recognizing that expert testimony may be
based on “specialized experience” (quoting Learned Hand,
Historical and Practical Considerations Regarding Expert
Testimony, 15 Harv. L. Rev. 40, 54 (1901))).
     Mr. Malackowski also found support for the conclu-
sion that Sprint’s cost savings would be at least equal to
its leasing costs in industry studies and Sprint testimony.
In particular, the Senza Fili Report concludes that, for a
wireless-communications provider to switch from a legacy
backhaul system, the cost of building a fiber network
would be approximately $140 million, compared with a
cost of $60 million for leasing an equivalent network,
after adjusting for net present value. Sprint’s own wit-
nesses also testified to the high costs that Sprint would
incur in building a backhaul network. We conclude that
the jury could reasonably rest its reasonable-royalty
determination on the evidence presented.
                             IV
    In its cross-appeal, Prism argues that the district
court erred in denying its motion for an accounting and
ongoing royalties to award additional monetary relief
covering infringement by Sprint past the period (ending
in 2014) to which Prism says the jury verdict was limited.
The district court concluded that such an award would be
inappropriate because, it found, the jury’s damages award
included royalties for Sprint’s “past, present, and ongoing
infringement.” J.A. 12. We affirm, finding an inadequate
basis to disturb the district court’s characterization of the
jury verdict. See Telcordia Techs., Inc. v. Cisco Sys., Inc.,
PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.         27



612 F.3d 1365, 1378 (Fed. Cir. 2010) (relying on a district
court’s “broad discretion to interpret an ambiguous ver-
dict form”).
    35 U.S.C. § 283 provides that a court may grant an in-
junction “to prevent the violation of any right secured by
patent, on such terms as the court deems reasonable.” We
have interpreted that provision to permit a court to award
“an ongoing royalty for patent infringement in lieu of an
injunction” barring the infringing conduct. Paice LLC v.
Toyota Motor Corp., 504 F.3d 1293, 1314 (Fed. Cir. 2007).
If the court determines that a conduct-barring injunction
is not warranted, it may instruct the parties to try to
negotiate an ongoing royalty and, if the parties cannot
agree, award a royalty. Id.
    Here, the evidence presented by the parties is con-
sistent with the district court’s finding that the jury
awarded damages for past, present, and future infringe-
ment. In particular, the evidence can be understood as
suggesting that a hypothetical negotiation would likely
have resulted in a one-time payment for a life-of-patent
license. As discussed above, Mr. Malackowski testified
that the parties would have valued the ’345 and ’155
patents based on Sprint’s expected cost savings from
avoiding the need to build its own backhaul network.
Because those cost savings consisted, in large part, of
Sprint’s initial capital costs, the jury could have reasona-
bly found that the parties would have structured the
agreement as a fully paid license. And it could have
found support for that finding in Prism’s licensing prac-
tices. At oral argument in this court, Prism’s counsel
agreed that such a finding would have been reasonable on
the evidence. Oral Arg. at 28:54–29:01.
    None of the trial documents contradict the district
court’s characterization of the jury verdict as awarding
damages for “future” and “ongoing” infringement. Alt-
hough the verdict form included the terms “infringed,”
28          PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.



“compensate,” and “damages,” none of those terms exclude
compensation for future infringement in the form of a
fully paid license. Similarly, although the jury instruc-
tions included the terms “damages” and “reasonable
royalty,” those terms are consistent with a fully paid
license.
    In arguing for the contrary conclusion, Prism ulti-
mately relies on the district court’s response to a jury
question, which it contends the jury necessarily took to
mean that a reasonable-royalty award would not cover
future infringement. Prism reads too much into the
question and answer. The jury asked: “Does Royalty
Payment/damages now give Sprint the license to 4 As-
serted Patents?” J.A. 23447. The court responded: “The
answer is ‘no.’” Id. On the record we have, that colloquy
is not unequivocal. Even aside from some uncertainty in
the meaning of the question, the jury might have simply
understood the court to be correcting any misimpression
that four patents were at issue, rather than just two. At
oral argument in this court, Prism’s counsel asserted that
this alternative explanation is inconsistent with Sprint’s
oral remarks to the district court about how to respond to
the jury’s question. But he acknowledged that the re-
marks he was relying on are not in the record. Oral Arg.
at 30:08–17. We therefore have no basis for disturbing
the court’s ruling.
    WhitServe, LLC v. Computer Packages, Inc., 694 F.3d
10 (Fed. Cir. 2012), does not require us to hold otherwise.
There, we held that the district court abused its discretion
in denying the patent owner’s request for an ongoing
royalty. Id. at 34–36. But in that case, the parties “lim-
ited their damages arguments to past infringement,” and
the district court did not interpret the jury’s award al-
ready to “cover future use of [the asserted] patents.” Id.
at 35. In both respects, the present case is different. To
the extent that Prism reads WhitServe to mean that use
of the term “damages” always excludes payments for
PRISM TECHNOLOGIES LLC   v. SPRINT SPECTRUM L.P.         29



“future” or “ongoing” infringement, it misreads the opin-
ion. Although “damages” do not include ongoing royalties
and other forms of equitable relief, they include fully paid
licenses, which cut off the patentee’s claims of entitlement
to future compensation. See Lucent Techs., 580 F.3d at
1326. Further, we have found a verdict form to be “am-
biguous” even though it included the term “damages.”
Telcordia Techs., 612 F.3d at 1378.
    Accordingly, we conclude that the district court did
not abuse its discretion in finding that the jury’s award
included compensation for “future” and “ongoing” in-
fringement and that Prism was therefore not entitled to
the additional monetary relief it sought.
                       CONCLUSION
    For the foregoing reasons, we affirm the judgment of
the district court.
   No costs.
                       AFFIRMED